DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the Amendment filed on 1/31/2022.
Claims 1-5, 89-14, 17-20 are pending. Claims 1, 10, 19 have been amended. Claims 6-7, 15-16 have been cancelled.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-5, 8-14, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over West (US 20170091977 A1) in view of Hauenstein et al. (US-20190065027-A1, hereinafter Hauenstein), further in view of Chabi (US 20170228915 A1)

Regarding Claim 10, West teaches an electronic device (West, Fig. 12, Element 1200 Hardware machine ), comprising: a processor (West, Fig. 12, Element 1210 Processor); and a memory (West, Fig. 12, Element 1230 Memory) for storing an instruction capable of (West, Paragraph [0079], The representative hardware layer 1104 comprises one or more processing units 1106 having associated executable instructions 1108. The executable instructions 1108 represent the executable instructions of the software architecture 1102, including implementation of the methods, modules and so forth of FIGS. 1-10.): 
receive a display instruction, wherein the display instruction is configured to trigger the electronic device to display an animation of a virtual object corresponding to an animation model of the virtual object on a video shot by a user (West, Paragraph [0022], one or more camera devices 110 configured to capture real-world digital video around the user 100 [0033], constructs a virtual object for the character 402 at various points in time (e.g., the pose objects 414). In other embodiments, the animation module 210 may read the animation file and display the poses); obtain a spatial parameter of an imaging device, [[ wherein the spatial parameter comprises position coordinates and a direction of the imaging device in a spatial model, and the spatial model is preset and established by utilizing a preset 3D engine; ]] determine an initial position of the animation model of the virtual object in the spatial model based on the spatial parameter (West, Paragraph [0037], In each pose 504, the character 502 initially has the arm 516 at an initial position 512); 
display the animation of the virtual object at the initial position and on the video    based on a skeleton animation, wherein the skeleton animation is generated  based on the animation model of the virtual object (West, Paragraph [0022], the visor 108 may include a single display device (e.g., split for both eyes). The HMD 102 also includes one or more camera devices 110 configured to capture real-world digital video around the user 100 [0029], the animation module 210 utilizes a 3D animation rig 302 (e.g., for a 3D character) and a 3D animation 304. The 3D animation rig 302 may be, for example, a simple skeleton without a mesh, or a full rig including skeleton and mesh. The 3D animation 304 may include model data, rigging data, and animation data (e.g., a character rig (or skeleton), animation data for the character rig, and a background) [0032], Each pose object (or just “pose”) 414 is a virtual object of the 3D character representing a pose of the character at particular time within the animation. [0038], in the animation,  the pose objects 504C is manipulated by the user 100 within the virtual environment 500 (e.g., using the VR input device(s) 206, as illustrated by a virtual hand 520). the user 100 may grasp (e.g., grab and hold) the arm 516 at the initial position 512C).
display multiple animations of virtual objects corresponding to a plurality of animation models of the virtual objects circularly at a time interval (West, Paragraph [0020], he animation system may also be used in augmented reality (AR) environments. VR, AR, and to some extent the associated hardware devices, allow time, space, and animations to be viewed [0046], the animation module 210 may create multiple virtual objects at each animation time 506 on the platform 510; [0059], , the animation module 210 adds new pose objects 804 at each animation interval of the time bar 812, based on the length of the dragging performed by the user); [[ select a model decal for each animation model;]] generate second animations corresponding to the animation models (West, Paragraph [0065], the virtual environment includes a second pose object positioned proximate a second animation time on the virtual time bar, the second pose object is in a pose different than different than the first pose object) [[ based on the model decal; and]] 
display the second animations in the next cycle (West, Paragraph [0003], an animation is displayed at various timeframes whereby only an outline of the animated body is shown for each timeslot [0029], only the animation rig 302 is used by the animation module 210, and  the user 100 generates a new animation <read on second animation> as an output of the animation module 210. [0034], Each displayed pose 414 of the character 402 on the time bar 412 corresponds with a point in time (an “animation time”) 416, or a frame number, with the adjacent poses 414 of the character 402 being either just forward in time or just backward in time).
West does not explicitly disclose but Hauenstein teaches obtain a spatial parameter of an imaging device, wherein the spatial parameter comprises position coordinates and a direction of the imaging device in a spatial model, and the spatial model is preset and established by utilizing a preset 3D engine (Hauenstein, Paragraph [0010], [0468], The method includes displaying, via the display generation component, a first virtual user interface object in a virtual three-dimensional space. first gesture corresponds to an input that changes a spatial parameter (e.g., orientation, size and/or position) of the simulated environment relative to the physical environment; a swipe gesture to rotate or translate the simulated environment, and/or an input to display a point of view (POV) of another device viewing the simulated environment).

The combination does not explicitly disclose but Chabi teaches select a model decal for each animation model; generate second animations corresponding to the animation models based on the model decal (Chabi, Paragraph [0088], One manner of reflecting a personalization of a pattern in an animation film may consist of what is called “texturing” (or “UV mapping”) of a three-dimensional model, using the personalized pattern <reda on decal> for the texturing. [0103], the system will receive a second personalized pattern MP corresponding to a second basic pattern MB representing a bird, for coloring. During a second iteration of step S3, a second animation film is then generated from a second sequence of images relating to a second set of movements of the person, combined with a set of movements (“displacements”) of the bird, in a second environment, e.g. a virtual environment representing a building)
Chabi and West are analogous since both of them are dealing with image animation. West provided a way of handling virtual objects animations in the augmented and/or virtual reality environment. Chabi provided a way of using interactive decal image steps in the image animation processing. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate interactive decal modeling taught by Chabi into modified invention of West such that during the image animation in the augmented reality environment, system will be able to use the interactive decal modeling during the image animation in order to efficiently generate the animation result.

Regarding Claim 11, the combination of West, Hauenstein, Chabi teaches the invention in claim 10.
The combination further teaches wherein the processor is further configured to execute the instruction to: receive a one-click operation, a long-press operation or a continuous click operation of the user at a preset position of a screen of the electronic device (Hauenstein, Paragraph [0054], movement of a touch-sensitive surface (e.g., a touch-sensitive display or trackpad) is, optionally, interpreted by the user as a "down click" or "up click" of a physical actuator button); and 
generate the display instruction based on the one-click operation, the long-press operation or the continuous click operation (Hauenstein, Paragraph [0076], contact/motion module 130 optionally detects contact with touch-sensitive display system 112 (in conjunction with display controller 156) and other touch-sensitive devices (e.g., a touchpad or physical click wheel); contact/motion module 130 and display controller 156 detect contact on a touchpad).
As explained in rejection of claim 10, the obviousness for combining of touch sensitive control of Hauenstein into West is provided above.

Regarding Claim 12, the combination of West, Hauenstein, Chabi teaches the invention in claim 10.
The combination further teaches wherein said spatial parameter comprises:  position coordinates and a direction of the imaging device in the spatial model (Hauenstein, Paragraph [0468], first gesture corresponds to an input that changes a spatial parameter (e.g., orientation, size and/or position) of the simulated environment relative to the physical environment; a swipe gesture to rotate or translate the simulated environment, and/or an input to display a point of view (POV) of another device viewing the simulated environment).
As explained in rejection of claim 10, the obviousness for combining of coordinate position of the device control of Hauenstein into West is provided above.


Regarding Claim 13, the combination of West, Hauenstein, Chabi teaches the invention in claim 12.
The combination further teaches wherein the processor is further configured to execute the instruction to: determine the coordinates of the initial position by adding the (Hauenstein, Paragraph [0054], physical displacement of a device relative to a previous position of the device, physical displacement of a component (e.g., a touch-sensitive surface) of a device relative to another component (e.g., housing) of the device, or displacement of the component relative to a center of mass of the device that will be detected by a user with the user's sense of touch),
 wherein the first displacement is calculated based on a preset distance scalar and a first direction (Hauenstein, Paragraph [0316], [0420], the contact 5446 moves along the touch-sensitive display of device 5412 in a direction indicated by arrow 5450. In response to the movement of the contact 5446, virtual box 5420 has moved within the plane indicated by the movement projections 5448 in the direction indicated by arrow 5450; the computer system, using image analysis, determines an updated orientation of the one or more cameras to the physical object, and uses the determined orientation to update the representation), and 
the first direction is same as the direction of the imaging device in the spatial model (Hauenstein, Paragraph [0471], the computer system changes the displayed perspective of the simulated environment in a direction and by an amount that corresponds to a direction and amount of movement of the second gesture, such as a swipe or rotational gesture).
As explained in rejection of claim 10, the obviousness for combining of coordinate position of the device control of Hauenstein into West is provided above.


Regarding Claim 14, the combination of West, Hauenstein, Chabi teaches the invention in claim 10.
The combination further teaches wherein the processor is further configured to execute the instruction to: determine an origin of a parent space; and display multiple animations at positions with a same offset in a second direction relative to the origin of the parent space (Hauenstein, Paragraph [0422], in response to the second input that corresponds to the request to display the augmented reality environment, the computer system: displays an animated transition from the simulated field of view of the virtual model to the augmented reality environment (e.g., an animation from the perspective of a viewer moving (e.g., flying) from the position of the first user interface object in the virtual model with the simulated field of view to a position with a view of the augmented reality environment; [0441], The adjustment of the first virtual user interface object in the first direction is constrained to movement in a first set of two dimensions of the virtual three-dimensional space; the computer system adjusts the appearance of the first virtual user interface object (e.g., by resizing, translating, and/or skewing) in a second direction that is different from the first direction. The second direction is determined based on the movement of the first input in two dimensions)
As explained in rejection of claim 10, the obviousness for combining of coordinate position of the device control of Hauenstein into West is provided above.

Regarding Claim 17, the combination of West, Hauenstein, Chabi teaches the invention in claim 10.
(Hauenstein, Paragraph [0115], touch-sensitive display system 112, display system controller 156, contact module 130, graphics module 132, and text input module 134, browser module 147 includes executable instructions to browse the Internet in accordance with user instructions); and 
switch into a displayed state or a paused state (Hauenstein, Paragraph [0073], memory 102 stores device/global internal state 157, as shown in FIGS. 1A and 3. Device/global internal state 157 includes one or more of: active application state, indicating which applications, if any, are currently active; display state, indicating what applications, views or other information occupy various regions of touch-sensitive display system 112; sensor state, including information obtained from the device's various sensors and other input or control devices 116; and location and/or positional information concerning the device's location and/or attitude; [0372], the appearance of stabilization toggle 5616 is changed (e.g., the toggle changes from an unshaded state to a shaded state) to indicate that a transition from a non-stabilized mode of operation to a stabilized mode of operation has occurred, as shown in FIG. 5F16b).
Hauenstein and West are analogous since both of them are dealing with image animation. West provided a way of handling virtual objects animations in the augmented and/or virtual reality environment. Hauenstein using touch-sensitive controlled by user to control the animation by providing different state of the display for animation. Therefore, it would have been obvious to one of ordinary skill in the art before the 

Regarding Claim 18, the combination of West, Hauenstein, Chabi teaches the invention in claim 10.
The combination further teaches wherein the processor is further configured to execute the instruction to: fix the initial position when the imaging device moves (Hauenstein, Paragraph [0216], device 100 updates the display of virtual building model 5012 so as to maintain display of the initial contact point on virtual roof 5012-a at the location of contact 5020).
As explained in rejection of claim 10, the obviousness for combining of touch sensitive control of the device for animation of Hauenstein into West is provided above.

	Regarding Claim 1, it recites limitations similar in scope to the limitations of Claim 10 but as a method and the combination of West, Hauenstein, Chabi teaches all the limitations as of Claim 10. Therefore is rejected under the same rationale.

Regarding Claim 2, it recites limitations similar in scope to the limitations of Claim 11 and therefore is rejected under the same rationale.

Regarding Claim 3, it recites limitations similar in scope to the limitations of Claim 12 and therefore is rejected under the same rationale.

Regarding Claim 4, it recites limitations similar in scope to the limitations of Claim 13 and therefore is rejected under the same rationale.

Regarding Claim 5, it recites limitations similar in scope to the limitations of Claim 14 and therefore is rejected under the same rationale.

Regarding Claim 8, it recites limitations similar in scope to the limitations of Claim 17 and therefore is rejected under the same rationale.

Regarding Claim 9, it recites limitations similar in scope to the limitations of Claim 18 and therefore is rejected under the same rationale.

Regarding Claim 19, it recites limitations similar in scope to the limitations of claim 10 and the combination of West, Hauenstein, Chabi teaches all the limitations as of Claim 1. And West discloses these features can be implemented on a computer readable storage medium (West, Paragraph [0016], components of a machine, according to some example embodiments, able to read instructions from a machine-readable medium (e.g., a machine-readable storage medium) and perform any one or more of the VR methodologies discussed herein). 

Regarding Claim 20, it recites limitations similar in scope to the limitations of Claim 11 and therefore is rejected under the same rationale.



Response to Arguments
Applicant’s arguments with respect to claim 1, 10, 19, filed on 1/31/2022, with respect to rejection under 35 USC § 103 in regard to prior art does not teaches limitations “display an animation of a virtual object corresponding to an animation model of the virtual object on a video shot by a user” “displaying multiple animations of virtual objects corresponding to a plurality of animation models of the virtual objects circularly at a time interval” “selecting a model decal for each animation model" and  “generating second animations corresponding to the animation models based on the model decal; and displaying the second animations in the next cycle” have been considered but are moot in view of the new ground(s) of rejection. They have been taught by the combination of prior arts West, Hauenstein and Chabi. In particularly, Prior art West teaches in West, Paragraph [0022], [0033] teaches the limitation “display an animation of a virtual object corresponding to an animation model of the virtual object on a video shot by a user”, please see rejection above. Prior art West further teaches in Paragraph [0020], [0046], [0059] for limitation displaying multiple animations of virtual objects corresponding to a plurality. , please see rejection above. Prior art West teaches in Paragraph [0065], as well Prior art Chabi teaches in Paragraph [0088], [0103] for limitation “selecting a model decal for each animation model" and "generating second 
In regard to Claims 2-5, 8-9, 11-14, 17-18, 20 they directly/indirectly depends on independent Claim 1, 10, 19 respectively. Applicant does not argue anything other than the independent claim 1, 10, 19. The limitations in those claims in conjunction with combination previously established as explained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUJANG TSWEI whose telephone number is (571)272-6669. The examiner can normally be reached 8:30am-5:30pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571) 272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YuJang Tswei/Primary Examiner, Art Unit 2619